Citation Nr: 0918665	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-25 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 decision and a January 2006 
notice of decision from the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York, which, in 
pertinent part, denied the Veteran's claim for service 
connection for a nervous condition, claimed as a bipolar 
disorder.  

At the Veteran's request, a hearing was held before the 
Board, seated at the RO in December 2008.  A transcript is of 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issue on appeal is ripe for adjudication upon the 
merits.  38 C.F.R. § 19.9 (2008).  The Veteran essentially 
claims that she has a psychiatric disorder related to 
service.  A brief summary of the relevant evidence follows.  

Following the Veteran's June 1974 service pre-enlistment 
medical examination, the examiner noted no abnormalities 
relating to a psychiatric disorder.  On a contemporaneous 
report of her medical history, the Veteran indicated that she 
currently had or had experienced depression or excessive 
worry.

In an October 1975 letter, a psychiatrist, Dr. Laurence H. 
Miller indicated that he saw the Veteran for a psychiatric 
evaluation on April 15, 1975.  Dr. Miller stated that he felt 
that the Veteran required long-term psychiatric treatment and 
referred her to the local mental health center.  He reported 
that the Veteran did not follow his recommendations and, 
subsequently, contacted him again about her need for 
treatment.  He again referred her to a local clinic.  The 
record of evidence does not contain any further notes from 
Dr. Miller, including any record of the April 15, 1975 
psychiatric evaluation.  

In an April 1976 service treatment record, specifically the 
report of a mental status evaluation, the Veteran was noted 
to be: behaving normally; fully alert; fully oriented; 
thinking clearly; showing normal thought content; displaying 
a good memory; not showing any significant mental illness; 
mentally responsible; able to distinguish right from wrong; 
able to adhere to the right; and having the mental capacity 
to understand and participate in board proceedings.  The 
examiner did not comment on whether the Veteran's mood was 
depressed, level, or hyperactive.  

In a May 1976 service personnel record, the Veteran's 
commanding officer recommended that the Veteran be considered 
for an administrative discharge prior to her normal end of 
term of service.  The officer indicated that the Veteran had 
proven to be unsatisfactory both socially and emotionally.  
He also stated that she did not demonstrate any further 
promotion potential based upon her ineffectiveness caused by 
her inability to make decisions on her own.  The commander 
noted that a community mental health center had followed the 
Veteran on a regular basis.  He also reported that the 
Veteran had been counseled numerous times and indicated that 
he was including counseling records from February, March, and 
April 1976.  These reports are not found in the record.

Following the Veteran's April 1976 service discharge medical 
examination, the examiner noted no abnormalities relating to 
a psychiatric disorder.  On a contemporaneous report of her 
medical history, the Veteran indicated that she currently had 
or had experienced depression or excessive worry.  In the 
physician's summary, the examiner indicated that the Veteran 
had excessive worry about personal matters. 

In a June 1976 request for medical information, the Veteran 
stated that two medical facilities provided treatment for her 
nervous disorder during service.  She specifically identified 
the US Army Medical Department Activity (USA MEDDAC) and US 
Air Force Medical Contingent at Fort Devens, from November 
1975 through May 1976; and an unnamed hospital in Brighton 
Massachusetts, from November 1975 through May 1976.  The 
record does not include any records procured from the 
hospital in Brighton.  

In a June 1996 letter, the RO requested records from a Dr. 
Mikhaer at St. Vincent's Hospital, regarding an earlier claim 
for service connection for a psychiatric disorder.  The 
record indicates that the RO only requested records dated 
from 1990 and after.

In private treatment records from St. Vincent's Hospital in 
Staten Island, New York, dated from October 1994 through May 
1996, the examiners reported treating the Veteran for various 
mental disorders.  Diagnoses included: a depressive disorder 
in June 1995, depression with psychotic features in September 
1995, and depression in December 1995.

In an undated letter, the RO requested information from Dr. 
Koul, practicing at St. Vincent's North Richmond Community 
Medical Health Center of Richmond c/o Bailey Seaton Hospital, 
in Staten Island, New York, regarding treatment for a 
psychiatric disorder.  In an undated record, filed at the RO 
in June 1996, Dr. Koul indicated that he had been treating 
the Veteran since November 1989 for a depressive disorder.  
In a January 1997 letter, Dr. Koul stated that the facility 
in which he practiced had treated the Veteran since 1982 and 
that he was seeing her for medication/evaluation on a monthly 
basis.   No other records from Dr. Koul are associated with 
the claims file.  

In a December 1996 VA PTSD examination report, the Veteran 
recalled that, during service, she saw a service psychiatrist 
for one year because she felt inadequate and had difficulty 
coping with service.  She reported that the examiners 
prescribed psychiatric medication for her during that time.  
She also said that her fellow soldiers "groped" her on 
several occasions and, on another occasion, another soldier 
"said something dirty" to her.  

Following service, the Veteran recalled being a patient at 
the mental health clinic of St. Vincent's Hospital in 1978.  
She indicated that this facility had treated her on a weekly 
basis since that time.  She indicated that she was 
hospitalized for four and a half weeks for depression at 
Bailey Seaton for depression in 1989.  Four months later, she 
was hospitalized at Bailey Seaton again after she became 
suicidal.  Since that time, she recalled being hospitalized 
five other times, four times at Bailey Seaton and once for 
three and a half weeks at St. Vincent's in September 1996.  
She also reported receiving Social Security Disability 
benefits at some time during the early 1990s.  After an 
examination, the examiner diagnosed schizo-affective disorder 
and depression.  

In a June 2005 VA medical record, the Veteran reportedly 
stated that she had a history of bipolar disorder dating to 
her service.  She indicated that she found an in-service 
assignment involving veterinary food inspection highly 
stressful, thereby creating anxiety and depression.  She 
recalled being treated for psychiatric problems during 
service and that she was honorably discharged due to her 
mental health problems.  In her assessment, the examiner, a 
licensed clinical social worker, stated that the Veteran 
appeared to meet the DSM-IV criteria for a diagnosis of 
bipolar disorder, related to service.  The examiner did not 
indicate that she reviewed the claims file prior to making 
her opinion.  

In a November 2005 VA psychiatric examination report, the 
Veteran reportedly stated that, during service, she worked as 
a meat inspector.  During that time, a scandal broke out 
involving fraud on the part of other meat inspectors.  The 
Veteran had to testify at hearings regarding this and 
recalled that time as being stressful.  However, the Veteran 
did not directly relate these experiences to a mental 
breakdown or the onset of a mood disorder.  The examiner 
diagnosed the Veteran with bipolar disorder not otherwise 
specified.  In his conclusion, he noted that the bipolar 
disorder did not appear to have been documented or diagnosed 
until 1978, two years after the Veteran's discharge.  He 
stated that bipolar disorder was a genetically inherited 
condition.  He then opined that it did not appear that the 
bipolar disorder could or should be service-connected.  

In a July 2006 statement, the Veteran reported that she was 
healthy upon entry into service.  She recalled getting sick 
during service due to pressure and harassment over the meat 
inspection scandal.  She said that she was referred to 
psychiatric treatment during service, but her supervisor 
would not give her time off for treatment.  She remembered 
that her supervisor later was sent to prison for his role in 
the scandal.  She said that she left service involuntarily 
and avoided seeking medical care initially due to her disgust 
over the harassment and poor treatment during service.  

At the December 2008 hearing before the Board, the Veteran's 
representative stated that the Veteran was treated during 
service at the US Public Health Hospital in Brighton, 
Massachusetts.  (Hearing Transcript, page 11).  The Veteran 
also testified that she tried to kill herself after discharge 
at a hospital in Bethesda.  (Hearing Transcript, page 12).  
She also stated that she went to the North Shore Mental 
Health Center for mental health treatment in 1978.  (Hearing 
Transcript, page 14).  

Reviewing the evidence of record, the Board notes that 
potentially relevant medical evidence has not been associated 
with the claims file.  For example, at the December 2008 
Board hearing, the Veteran's representative indicated that 
she sought treatment for a psychiatric disorder during 
service at the US Public Health Hospital in Brighton, 
Massachusetts.  This statement corresponds with the Veteran's 
assertion, noted in the June 1976 request for medical 
information, that she received treatment at an unnamed 
hospital in Brighton, Massachusetts from November 1975 
through May 1976.  The record does not indicate that the RO 
attempted to acquire these records.  Moreover, the Veteran 
stated that she was treated at St. Vincent's in Staten Island 
in 1978 and for many years thereafter.  The record indicates 
that the RO did not attempt to acquire any records from this 
facility dated prior to 1990.  In a January 1997 letter, Dr. 
Koul stated that St. Vincent's North Richmond Community 
Medical Health Center of Richmond c/o Bailey Seaton Hospital 
had treated the Veteran since 1982.  The record indicates 
that the RO did not attempt to acquire these records.  
Finally, at the December 2008 Board hearing, the Veteran 
testified that she was treated after service at a hospital in 
Bethesda for a suicide attempt, and sought treatment at the 
North Shore Mental Health Center in 1978.  In accordance with 
the VA's duty to assist in obtaining evidence necessary to 
substantiate her claim, the Board finds that the AMC/RO must 
obtain and associate with the claims file all pertinent 
evidence relating to the evaluation or treatment for the 
Veteran's psychiatric disorder  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(1)(2).  

The Board also notes that service treatment and personnel 
records appear to be missing from the file.  For example, in 
a May 1976 service personnel record, the Veteran's commanding 
officer noted that he was attaching three counseling records, 
dated from February through April 1976, to the record.  These 
counseling records are not included with the case file.  
Moreover, in the same May 1976 record, the commanding officer 
noted that Ft. Devens community mental health center had 
followed the Veteran on a regular basis.  The records from 
the health center are also not in the case file.  As part of 
this remand, the Board requests that an attempt be made to 
locate and procure any missing service treatment and 
personnel records, by contacting the service hospitals 
identified by the Veteran, the National Personnel Records 
Center (NPRC), and any other appropriate records depository.  
38 C.F.R. § 3.159(c)(2).  

The evidence also indicates that the Veteran applied for 
benefits from the Social Security Administration (SSA).  
Specifically, in a December 1996 VA PTSD examination report, 
the Veteran reported receiving Social Security Disability 
benefits at some time during the early 1990s.  The Veteran's 
claims file, however, currently does not contain SSA 
administrative decision(s) or the underlying medical records 
SSA used in making its decision(s).  Moreover, it does not 
appear that the RO contacted the SSA in order to incorporate 
its records into the claims file.  The Board notes that the 
VA has a duty to obtain SSA records when it has actual notice 
of such an application.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 
121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Because the record does not disclose the nature of the 
Veteran's SSA claim, the Board cannot state that a reasonable 
possibility does not exist to indicate that obtaining these 
records would aid the Veteran in substantiating her claim.  
See 38 U.S.C.A. § 5103A(a)(2) (West 2002 & Supp. 2008).  
Accordingly, the AMC/RO must contact the SSA and obtain and 
associate with the claims file copies of the Veteran's 
records regarding SSA benefits, including any medical records 
in its possession.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(2).

The Board finds that the competent medical evidence is 
conflicting as to whether the Veteran's psychiatric disorder 
was related to service.  Specifically, in the June 2005 VA 
medical record, the examiner stated that the Veteran appeared 
to meet DSM-IV criteria for a diagnosis of bipolar disorder, 
related to service.  In reviewing this opinion, the Board 
notes that it apparently was written without the benefit of a 
review of the Veteran's claims file.  Alternatively, in a 
November 2005 VA psychiatric examination, the examiner 
diagnosed the Veteran with bipolar disorder not otherwise 
specified and indicated that it was a "genetically 
inherited" condition.  He then stated that it did not appear 
that the bipolar disorder could or should be service-
connected.   

In view of the foregoing, it is the Board's judgment that, 
after the development noted above, to include obtaining all 
possible treatment, personnel, and SSA records, the Veteran 
must be afforded a VA psychiatric examination by a 
psychiatrist other than the November 2005 examiner to 
determine the nature, approximate onset date, and etiology of 
any psychiatric disorder that is currently present.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  

2.  The AMC/RO should attempt to locate 
and procure any missing service treatment 
records and service personnel records, by 
contacting the hospitals identified by the 
Veteran, such as the US Army Medical 
Department Activity (USA MEDDAC) and US 
Air Force Medical Contingent at Fort 
Devens, if still in existence, the NPRC, 
and any other appropriate records 
depository. 

3.  The AMC/RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who provided health care 
for her psychiatric disorder post-service.  
The RO should seek specific information on 
the location of the North Shore Mental 
Health Center which the Veteran claimed 
treated her in 1978; and the name and 
contact information for the hospital in 
Bethesda that treated her after a suicide 
attempt.  After securing the necessary 
releases, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the appellant, to include 
all treatment records from the US Public 
Health Hospital, or its successor in 
interest, in Brighton, Massachusetts; St. 
Vincent's Hospital in Staten Island, New 
York; Bailey Seton Hospital in Staten 
Island, New York; St. Vincent's North 
Richmond Community Medical Health Center 
of Richmond c/o Bailey Seaton Hospital, in 
Staten Island, New York; the North Shore 
Mental Health Center; and the hospital in 
Bethesda.  

4.  The AMC/RO must contact SSA and obtain 
and associate with the claims file copies 
of the Veteran's records regarding SSA 
benefits, including any SSA administrative 
decision(s) (favorable or unfavorable) and 
the underlying medical records SSA relied 
upon in making its decision(s).

5.  After any additional evidence has been 
obtained and added to the record, the 
AMC/RO must arrange for the Veteran to be 
afforded a VA psychiatric examination, to 
be conducted by a psychiatrist other than 
the November 2005 VA examiner, to 
determine the nature, etiology, and 
approximate onset date of any psychiatric 
disorder that is currently present, to 
include a bipolar disorder.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  

After a review of the relevant evidence in 
the claims file, the mental status 
examination, and any tests that are deemed 
necessary, the examiner should answer the 
following questions:

a.  Does the Veteran meet the 
diagnostic criteria for a current 
psychiatric disorder, to include a 
bipolar disorder?

b.  If so, is it at least as likely as 
not (50 percent or greater degree of 
probability) that any psychiatric 
disorder that is currently present 
began during service or is causally 
linked to any incident of service?

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should so 
indicate in the examination report.

5.  Thereafter, the Veteran's claim must 
be re-adjudicated based on all governing 
legal authority and all of the evidence of 
record and all evidence received after the 
last SSOC was issued, to determine if an 
either an increased initial or staged 
rating is warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).




